                                                                   USDC1 SDNY
               Case 1:19-cr-00862-VEC Document 309 Filed 03/16/21 Page   of 1

                                       MEMO ENDORSED               DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 
                                       GERALD J. DI CHIARA
                                          Attorney at Law

                                                585 Stewart Avenue, Suite L-16
                                                Garden City, New York 11530
                                                       (212)679-1958
          Laura Di Chiara, Esq.




                                                                        March 15, 2021

          Judge Valerie E. Caproni
          U.S. District Court
          Southern District of New York
          500 Pearl Street
          N.Y. , N.Y. 10007

                                                Re:     U.S. v. Juan Hernandez
                                                        19 CR 862 (VEC)

          Dear Judge Caproni,

                  Jan Calloway is an approved interpreter for work on the CJA panel, assisting our
          office with translations in this matter. Due to the voluminous discovery presented in this
          matter, we hereby request permission for Ms. Calloway to bill her interpretive services
          above the $800.00 allowable, without Court authorization, pursuant to the Criminal
          Justice Act. Based upon her work thus far consisting of translating approximately 1383
          text messages, it is apparent, due to her assessment, that she will exceed this amount. It is
          estimated that the cost for her to resume and complete this work will be approximately
          $2,000.00.We therefore request that the Court authorize her services in the amount of
          $2,000.00 pursuant to the Criminal Justice Act.


                                                                        Sincerely,
Application GRANTED.

SO ORDERED.
                                                                        /s/ Gerald J. Di Chiara


                       'DWH0DUFK
                       'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
